Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Restriction/Election
Applicant’s election of Species I (FIGS. 1-2D and 4), without traverse, in the response filed on 10/4/2022 is acknowledged.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 5 and 7-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Patent Pub. No. 2013/0175637).
	Regarding Claim 1
	FIG. 10 of Chang discloses a substrate (200), comprising: an interlayer dielectric (250); a plurality of conductive traces (220/290) in the interlayer dielectric, wherein the plurality of conductive traces include a first conductive trace (290) surrounded by a second conductive trace and a third conductive trace (220); and a photoresist block (240) in a region of the interlayer dielectric, wherein the region is directly surrounded by the interlayer dielectric and the first conductive trace, and wherein the photoresist block is between two portions of the first conductive trace.

	Regarding Claim 2
	FIG. 10 of Chang discloses the photoresist block (240) has a top surface that is substantially coplanar to a top surface of the interlayer dielectric (250) and top surfaces of the plurality of conductive traces (220/290).

	Regarding Claim 5
	FIG. 10 of Chang discloses the photoresist block includes one or more shapes, and wherein the one or more shapes a square, a rectangle, a diamond, a polygon, an ellipse, or a circle.

	Regarding Claim 7
	FIG. 10 of Chang discloses the photoresist block has one or more sidewalls.

	Regarding Claim 8
	FIG. 9 of Chang discloses the one or more sidewalls of the photoresist block (241) may be a tapered sidewall or a substantially vertical sidewall, and wherein the one or more sidewalls are directly coupled to the interlayer dielectric and the first conductive trace (290).

	Regarding Claim 9
	FIG. 10 of Chang discloses the photoresist block (240) has a thickness that is substantially equal to a thickness of the plurality of conductive traces (290).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Zhong (U.S. Patent Pub. No. 2015/0243598).
	Regarding Claim 3
	Chang discloses Claim 10. 
Chang is silent with respect to “the photoresist block has a width that is substantially equal to a width of the plurality of conductive traces”.
	FIG. 5 of Zhong discloses a similar method, wherein the photoresist block (102) has a width that is substantially equal to a width of the plurality of conductive traces (310). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Zhong. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of suppressing short-circuit problems (Para. 4 of Zhong). 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Ho (U.S. Patent No. 6,645,851).
	Regarding Claim 4
	Chang discloses Claim 1, wherein the photoresist block is between the second and third conductive traces. 
Chang is silent with respect to “the photoresist block is in the first conductive trace”.
	FIG. 9 of Ho discloses a similar substrate, wherein the photoresist block (24) is in the first conductive trace (23). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Ho. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of low-cost manufacturing (Col. 3, Lines 54-56 of Ho). 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Varadarajan (U.S. Patent Pub. No. 2008/0014463). 
	Regarding Claim 6
	Chang discloses Claim 1, wherein the photoresist block (240) includes silicon nitride or metal oxide [0018]. 
Chang is silent with respect to “the photoresist block includes a metal oxide core that is embedded with one or more organic ligands, and wherein the metal oxide core includes titanium oxide, zirconium oxide, hafnium oxide, aluminum oxide, tin oxide, or indium oxide”.
	Varadarajan discloses a similar substrate, wherein the photoresist block of modified Chang can be replaced by a metal oxide core that is embedded with one or more organic ligands [0049], and wherein the metal oxide core includes titanium oxide, zirconium oxide, hafnium oxide, aluminum oxide, tin oxide, or indium oxide [0078]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Varadarajan, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Para. 78 of Varadarajan), MPEP 2144.06. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of providing environmental protection (Para. 78 of Varadarajan). 

Claims 10, 11, 13, 14 and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Ho (U.S. Patent No. 6,645,851), in view of Dai (U.S. Patent No. 5,976,968).
	Regarding Claim 10
	FIG. 10 of Chang discloses a method of forming a substrate (200), comprising: an interlayer dielectric (250); a plurality of conductive traces (220/290) in the interlayer dielectric, wherein the plurality of conductive traces include a first conductive trace (290) surrounded by a second conductive trace and a third conductive trace (220); and a photoresist block (240) in a region of the interlayer dielectric, wherein the region is directly surrounded by the interlayer dielectric and the first conductive trace, and wherein the photoresist block is between two portions of the first conductive trace.
Chang is silent with respect to “patterning a plurality of trenches in an interlayer dielectric; disposing a photoresist material into a region of the plurality of trenches to form a photoresist block directly in the interlayer dielectric; and disposing a conductive material into the plurality of trenches to form a plurality of conductive traces in the interlayer dielectric”.
	FIG. 3 of Ho discloses a similar method of forming a substrate, comprising patterning a plurality of trenches in an interlayer dielectric (12); disposing a photoresist material (14) into a region of the plurality of trenches to form a photoresist block directly in the interlayer dielectric. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Ho. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of low-cost manufacturing (Col. 3, Lines 54-56 of Ho). 
Chang as modified by Ho is silent with respect to “disposing a conductive material into the plurality of trenches to form a plurality of conductive traces in the interlayer dielectric”.
	FIG. 4 of Dai discloses a similar method of forming a substrate, comprising patterning a plurality of trenches (191-193) in an interlayer dielectric (160-180); disposing a conductive material (200-210) into the plurality of trenches to form a plurality of conductive traces in the interlayer dielectric. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Dai. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of simplifying manufacturing processes (Col. 4, Lines 33-37 of Dai). 

	Regarding Claim 11
	FIG. 10 of Chang discloses the photoresist block (240) has a top surface that is substantially coplanar to a top surface of the interlayer dielectric (250) and top surfaces of the plurality of conductive traces (220/290).

	Regarding Claim 13
	FIG. 9 of Ho discloses the photoresist block (24) is in the first conductive trace (23). 

	Regarding Claim 14
	FIG. 10 of Chang discloses the photoresist block includes one or more shapes, and wherein the one or more shapes a square, a rectangle, a diamond, a polygon, an ellipse, or a circle.

	Regarding Claim 16
	FIG. 10 of Chang discloses the photoresist block has one or more sidewalls, wherein the one or more sidewalls of the photoresist block (241) may be a tapered sidewall or a substantially vertical sidewall, and wherein the one or more sidewalls are directly coupled to the interlayer dielectric and the first conductive trace (290).

	Regarding Claim 17
	FIG. 10 of Chang discloses the photoresist block (240) has a thickness that is substantially equal to a thickness of the plurality of conductive traces (290).

	Regarding Claim 18
	Ho discloses the photoresist block is formed with an extreme ultraviolet lithography, an electron beam lithography, an ultraviolet lithography, or an x-ray lithography (Col. 3, Lines 1-15).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Chang, Ho and Dai, in view of Zhong (U.S. Patent Pub. No. 2015/0243598).
	Regarding Claim 12
	Chang as modified by Ho and Dai discloses Claim 10. 
Chang as modified by Ho and Dai is silent with respect to “the photoresist block has a width that is substantially equal to a width of the plurality of conductive traces”.
	FIG. 5 of Zhong discloses a similar method, wherein the photoresist block (102) has a width that is substantially equal to a width of the plurality of conductive traces (310). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Zhong. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of suppressing short-circuit problems (Para. 4 of Zhong). 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Chang, Ho and Dai, in view of Varadarajan.
	Regarding Claim 15
	Chang as modified by Ho and Dai discloses Claim 10. 
Chang as modified by Ho and Dai is silent with respect to “the photoresist block includes a metal oxide core that is embedded with one or more organic ligands, and wherein the metal oxide core includes titanium oxide, zirconium oxide, hafnium oxide, aluminum oxide, tin oxide, or indium oxide”.
	Varadarajan discloses a similar method, wherein the photoresist block of modified Chang can be replaced by a metal oxide core that is embedded with one or more organic ligands [0049], and wherein the metal oxide core includes titanium oxide, zirconium oxide, hafnium oxide, aluminum oxide, tin oxide, or indium oxide [0078]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Varadarajan, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Para. 78 of Varadarajan), MPEP 2144.06. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of providing environmental protection (Para. 78 of Varadarajan). 

Claims 19, 20, 23 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Lan (U.S. Patent Pub. No. 2015/0014812).
	Regarding Claim 19
	FIG. 10 of Chang discloses a substrate (200), comprising: an interlayer dielectric (250); a plurality of conductive traces (220/290) in the interlayer dielectric, wherein the plurality of conductive traces include a first conductive trace (290) surrounded by a second conductive trace and a third conductive trace (220); and a photoresist block (240) in a region of the interlayer dielectric, wherein the region is directly surrounded by the interlayer dielectric and the first conductive trace, and wherein the photoresist block is between two portions of the first conductive trace.
Chang is silent with respect to a memory device and “a transistor device above the semiconductor substrate”.
	FIG. 12 of Lan discloses a similar device, comprising a memory device (1204) and a transistor device above the semiconductor substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Lan, because it is related to the manner in which a claimed apparatus is intended to be employed. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of storing data (Para. 69 of Lan). 

	Regarding Claim 20
	FIG. 10 of Chang discloses the plurality of photoresist blocks (240) have a top surface that is substantially coplanar to a top surface of the interlayer dielectric (250) and top surfaces of the plurality of conductive traces (220/290).

	Regarding Claim 23
	FIG. 10 of Chang discloses the photoresist block includes one or more shapes, and wherein the one or more shapes a square, a rectangle, a diamond, a polygon, an ellipse, or a circle.

	Regarding Claim 25
	FIG. 9 of Chang discloses the plurality of photoresist blocks (241) have one or more sidewalls, wherein the one or more sidewalls of the photoresist block may be a tapered sidewall or a substantially vertical sidewall, wherein the one or more sidewalls are directly coupled to the interlayer dielectric and the first conductive trace (290), and wherein the plurality of photoresist blocks have a thickness that is substantially equal to a thickness of the plurality of conductive traces (220/290).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lan, in view of Zhong (U.S. Patent Pub. No. 2015/0243598).
	Regarding Claim 21
	Chang as modified by Lan discloses Claim 19. 
Chang as modified by Lan is silent with respect to “the plurality of photoresist blocks have a width that is substantially equal to a width of the plurality of conductive traces”.
	FIG. 5 of Zhong discloses a similar method, wherein the plurality of photoresist blocks (102) have a width that is substantially equal to a width of the plurality of conductive traces (310). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Zhong. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of suppressing short-circuit problems (Para. 4 of Zhong). 

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lan, in view of Ho.
	Regarding Claim 22
	Chang as modified by Lan discloses Claim 19, wherein the plurality of photoresist blocks are between the other plurality of conductive traces. 
Chang as modified by Lan is silent with respect to “the photoresist block is in the first conductive trace”.
	FIG. 9 of Ho discloses a similar substrate, wherein the photoresist block (24) is in the first conductive trace (23). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Ho. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of low-cost manufacturing (Col. 3, Lines 54-56 of Ho). 

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Varadarajan (U.S. Patent Pub. No. 2008/0014463). 
	Regarding Claim 24
	Chang as modified by Lan discloses Claim 19, wherein the photoresist block (240) includes silicon nitride or metal oxide [0018]. 
Chang as modified by Lan is silent with respect to “the photoresist block includes a metal oxide core that is embedded with one or more organic ligands, and wherein the metal oxide core includes titanium oxide, zirconium oxide, hafnium oxide, aluminum oxide, tin oxide, or indium oxide”.
	Varadarajan discloses a similar substrate, wherein the photoresist block of modified Chang can be replaced by a metal oxide core that is embedded with one or more organic ligands [0049], and wherein the metal oxide core includes titanium oxide, zirconium oxide, hafnium oxide, aluminum oxide, tin oxide, or indium oxide [0078]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chang, as taught by Varadarajan, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Para. 78 of Varadarajan), MPEP 2144.06. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of providing environmental protection (Para. 78 of Varadarajan). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892